DETAILED ACTION
1)	Claims 1 to 16, 22. 23 and 28 are pending in the instant application.  
Notice of Pre-AIA  or AIA  Status
2)	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
3)	Applicant’s election of an antibody comprising the six CDRs presented in Table 8 on page 102 of the instant specification, in the reply filed on 04 January of 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  In particular, Applicant failed to present any arguments that the nine different antibodies described in Table 4 on page 91 of the instant specification have unity of invention because they all possess a common activity that is based upon a shared substantial structural feature disclosed as the basis for that activity.  Applicant’s election of a disclosed antibody other than the nine listed in Table 4 does not require justification.  In responding to the requirement for an election of species, Applicant is entitled to elect any single disclosed species of antibody, or patentably indistinct grouping of antibodies, for examination on the merits and to which examination will be limited if no generic claims is found allowable.  Consequently, claims 8 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Information Disclosure Statement

Drawings
5)	The drawings in the instant application are objected to because they do not comply with 37 C.F.R. § 1.821(d), which requires a reference to a particular sequence identifier “SEQ ID NO:” be made in the specification and claims wherever a reference is made to that sequence.  M.P.E.P. 2422.02 expressly states that “when a sequence is presented in a drawing, regardless of the format or the manner of presentation of that sequence in the drawing, the sequence must still be included in the Sequence Listing and the sequence identifier (“SEQ ID NO:X”) must be used, either in the drawing or in the Brief Description of the Drawings”.  Correction is required and this requirement will not be held in abeyance.
Specification
6)	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 
The abstract of the disclosure is objected to because it contains legal phraseology.  Correction is required.  See MPEP § 608.01(b).

Improper Markush Group Rejection
7)	Claims 4 to 6 are rejected on the basis that they each contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The alternate antibody embodiments recited in each of these claims do not share a common utility that is based upon a shared structural feature or combination of features disclosed as the basis for that common utility. For example, whereas the alternate embodiments recited in sections (b), (j) and (k) of claim 4, sections (b) and (j) of claim 5, and all of the alternate embodiments recited in claim 7 constitute a proper Markush group because they all contain a VH domain comprising the unique amino acid sequence of SEQ ID NO:76, in combination with the unique amino acid of SEQ ID NO:77, this feature is not present in the other antibodies recited therein.  Further, only embodiment (a) in claim 6 comprises this structural feature.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use that is based upon that structural similarity.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8)	Claims 1 to 4, 10 to 16, 22, 23 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Because claims 1, and sections (m) and (n) of claim 4, encompass any antibody possessing the binding activity recited therein, they are each nothing more than a single means claim.  A single means claim, i.e., where a means recitation does not appear in combination with another recited element of means, is subject to an undue breadth rejection under 35 U.S.C. 112, first paragraph. In re Hyatt , 708 F.2d 712,>714 - 715,< 218 USPQ 195>, 197< (Fed. Cir. 1983) (A single means claim which covered every conceivable means for achieving the stated purpose was held nonenabling for the scope of the claim because the specification disclosed at most only those means known to the inventor.).  When claims depend on a recited property, a fact situation comparable to Hyatt is possible, where the claim covers every conceivable structure (means) for achieving the stated property (result) while the specification discloses at most only those known to the inventor.  See M.P.E.P. 2164.08(a).  Since claim 1 is not enabled for its full breadth because it is a single means claim, any claim dependent therefrom that does not further limit claim 1 by more than a hoped for activity is also not enabled.  
9)	Claims 1 to 7, 10 to 16, 22, 23 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, the instant specification does not describe a single embodiment of monoclonal antibody, or fragment thereof, which lacks a complete set of CDRs that have demonstrated operability.  In so far as the claims recite “antibody fragment”, they do not require the claimed fragment to contain any of the regions that have been shown to be essential to antigen binding.
In the precedential opinion in Ex parte Kubin, 83 USPQ2d 1410 (BPAI 2007), the Board of Patent Appeals and Interferences determined that the subject matter of a claim (claim 73) encompassing “a genus of polynucleotides encoding polypeptides ‘at least 80% identical to amino acids 22-221 of SEQ ID NO:2’ which bind to CD48” was not  adequately described by a specification disclosing the sequences of “two nucleic acids falling within the scope of” the claim “and three fusion proteins whose” encoding “nucleotide sequences would fall within the scope of” that claim.  As stated in that opinion, “[n]one of these sequences varies amino acids 22-221 of NAIL, and thus these sequences are not representative of the genus” claimed.  The board held that:
“Appellants also have described how to make and test other sequences within claim 73 sufficiently to satisfy the enablement requirement.  However, they have not described what domains of those sequences are correlated with the required binding to CD48, and thus have not described which of NAIL’s amino acids can be varied and still maintain binding.  Thus, under Lilly” (Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406) “and its progeny, their Specification would not have shown possession of a sufficient number of sequences falling within their potentially large genus to establish possession of their claimed genus.  Cf. Enzo, 323 F.3d at 964, 63 USPQ2d at 1612 (‘if the functional characteristic of …binding to [CD48] were coupled with a disclosed correlation between that function and a structure that is sufficiently known or disclosed,’ the written description requirement may be met).
Without a correlation between structure and function, the claim does little more than define the claimed invention by function.  That is not sufficient to satisfy the written description requirement.  See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (‘definition by function…does not suffice to define the genus because it is only an indication of what gene does, rather than what it is’)”
In the instant case, Applicant has failed to establish a correlation between the structural recitation “antibody fragment” and the functional requirement “binds to the extracellular region of a human CC chemokine receptor 1”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10)	Claims 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
These claims are indefinite because they are drawn to a process but fail to recite any steps that would define a process. As stated in M.P.E.P. 2173.05(q), attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

11)	Claims 14 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  A properly dependent claim can not conceivably be infringed without infringing any of the claims from which it depends.  Claim 14 can be infringed by a nucleic acid that does not infringe the chemically unrelated antibody of claim 1, from which claim 14 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

12)	Claims 1 to 3, 10 to 16, 22, 23 and 28 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by the Qin et al. patent (US 6,329,510, of record.  These claims clearly encompass the “monoclonal antibody 2D4”, “for use in therapy (including prophylaxis) or diagnosis, and to the use of such an antibody or fragment for the manufacture of a medicament for the treatment of a CCR1-mediated disorder, that was described in the text beginning on line 38 in column 5 of Qin et al., as well as the hybridoma, isolated nucleic acid and “other cells” discussed in the text beginning on line 61 in column 14 therein.  Figures 10A and 10B of Qin et al. show that “mAb 2D4 binds to the second extracellular loop of CCR1”, as required by claim 3 of the instant application, indicating that the limitations of claim 2 are inherently met by that antibody.  Further, text beginning on line 10 of column 13 describes “[s]ingle chain antibodies, and chimeric, humanized or primatized (CDR-grafted) antibodies, as well as chimeric or CDR-grafted single chain antibodies” comprising the CDRs from 2D4.
Allowable Subject Matter
13)	The monoclonal antibodies described in sections (b), (j), (k) of claim 4, sections (b) and (j) of claim 5, section (a) of claim 6, and all of claim 7 would meet the requirements of 35 USC 112(a) and be free of the prior art if they were limited to “a monoclonal antibody or antibody fragment thereof, wherein the monoclonal antibody or fragment thereof comprises the CDRs or VH and VL chains defined by sections (b), (j), (k) of claim 4, sections (b) and (j) of claim 5, section (a) of claim 6, and sections (a) to (h) of claim 7.  However, as currently written, these claims encompass a fragment of a monoclonal antibody wherein that fragment is not required to retain even a single CDR or variable domain from the monoclonal antibody from which it was derived.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D ULM whose telephone number is (571)272-0880.  The examiner can normally be reached on 8:00 to 4:30, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Stucker can be reached on (571) 272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D ULM/           Primary Examiner, Art Unit 1649